                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

JOHN T. NIX                                                                                         PLAINTIFF


v.                                          Case No. 6:19-cv-6014


DR. N. VOWELL, et al.                                                                          DEFENDANTS
                                                    ORDER

        Before the Court is the Report and Recommendation filed September 5, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 28). Judge Bryant recommends that this action be dismissed because Plaintiff is

deceased and Plaintiff’s personal representative or successor in interest has not filed a motion to

substitute party as required by Federal Rule of Civil Procedure 25(a)(1). 1

        No objections to the Report and Recommendation have been filed, and the time to object

has passed.       See 28 U.S.C. § 636(b)(1).             Therefore, the Court adopts the Report and

Recommendation (ECF No. 28) in toto.                  Accordingly, this action is hereby DISMISSED

WITHOUT PREJUDICE.

        IT IS SO ORDERED, this 25th day of September, 2019.


                                                                      /s/ Susan O. Hickey
                                                                      Susan O. Hickey
                                                                      Chief United States District Judge




1
 Plaintiff’s personal representative or successor had ninety (90) days from the date that Defendants filed their
Suggestion of Death on the Record (ECF No. 24), or until August 26, 2019, to file a motion to substitute party. See
Fed. R. Civ. P. 25(a).
